Campbell, J.,
delivered the opinion of the court.
The case made by the bill is a proper one for the exercise of jurisdiction by the chancery court. The tax complained of and enjoined was being attempted to be collected without authority of law.
As the bill avers a tender by the complainant to the collector of all taxes legally assessable upon the property according to the allegations of the bill, and seeks to enjoin only the excess claimed, the objection to the bill that the taxes admitted to be due were not *91paid or tendered is without merit. Clement v. Everest, 29 Michigan, 19; Montgomery v. Sayre, 65 Alabama, 564.
The claim of complainant is that no taxes were legally levied, but as a certain sum was leviable, she was willing and offered to pay that to the collector before exhibiting her bill. True, the offer is not repeated by the bill, but as the city is not enjoined as to the sum admitted to have been leviable, and that may be obtained at its pleasure, the omission to renew the offer of payment in the bill does not make it demurrable. Should the city call on complainant for that sum, and be denied it, and that be brought to the notice of the chancellor, it would be proper matter for consideration on an application to discharge the injunction.

Affirmed, and remanded far an answer' within thirty days after mandate filed, in the court below.

Woods, C. J., takes no part in this decision.